DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3, 5-16, 21-25, 28-41, 43 and 45-67 are pending:
		Claims 1, 3, 5, 10-11, 16, 21-25, 28-29, 33-35, 38-41, 46-67 are rejected. 
		Claims 6-9, 12-15, 30-32, 36-37, 43 & 45 have been withdrawn. 
		Claims 1, 16, 24 and 49 have been amended. 
		Claims 2, 4, 17-20, 26-27, 42 & 44 have been canceled.  
Response to Amendments
Amendments filed 08/30/2022 have been entered. Amendments to the claims overcome claim objections previously set forth in non-final Office Action mailed 03/01/2022.
§112(a), §112(b) and §103 rejections are maintained. 
Response to Arguments
Arguments filed 08/30/2022 have been entered. Arguments were fully considered. 
On pages 18-19 of Applicant’s arguments, Applicant argues that:
Applicant notes that the "second channel system" in the specification is equivalent to the "first channel system" in claim 1, and the "first channel system" in the specification is equivalent to the "second channel system" in claim 1. In the specification the labeling of the first channel system and the second channel system is based on the first channel system being upstream of the second 18 channel system along example path 65 in the configuration and mode of operation shown in FIG. 1 of the present disclosure. In the claims, the labeling of the first and second channel systems is based on precedence and on the first channel system comprising a large number of the fundamental features and characteristics of embodiments of the invention. 

Therefore, claim 1 does not contradict the specification. Withdrawal of the section 112(a) rejection of claim 1 is requested.

	In response to the “’second channel system’ in the specification is equivalent to the ‘first channel system’ in claim 1, and the ‘first channel system’ in the specification is equivalent to the ‘second channel system’ in claim 1”, the Examiner respectfully disagrees because the terminology used in the claims must be consistent with the terminology used in the specification. Additionally, ¶4, ¶53, ¶58 do not provide sufficient support. 
On pages 19-21 of Applicant’s arguments, Applicant argues that:
Applicant contends that a mean free path of a medium such as air can only be defined in a volume which is accessible to a medium such as air. The mean free path of air can therefore only be defined in a channel system which is accessible by air molecules. A channel system for a medium can be embedded within a material, such as a bulk material comprising holes and channels through which the constituent parts of a medium (e.g. air molecules) can move and diffuse. Examples of such a material are "composite materials", "carbon nanotubes", or "fabric". In another example, a solid material (e.g. metal) can allow the passage of objects of interest such as electrons through the material. The network of possible paths an electron can take within a conductor can be considered to form a channel system. In paragraph [00010] of the specification a "medium" is defined as "any material which is capable of containing, carrying, transporting, or transferring an object of interest. A medium can be a gas, liquid, solid, or vacuum, for example". In the appropriate context, a material can also be considered to be a channel system, because both a material and a channel system are capable of containing, carrying, transporting, or transferring an object of interest, such as an air molecule. Due to the equivalence of a "material" and a 20 "channel system" in this context, there is no contradiction between the specification and claim 24 as amended. Additionally, for the reasons mentioned above, there is no contradiction between the specification and claim 25. 

Therefore, the specification supports amended claim 24 and claim 25. Withdrawal of the section 112(a) rejection of claims 24 and 25 is requested.

	In response to support for the “average mean free path”, the Examiner respectfully disagrees because the “average mean free path” is only described in the specification in ¶79 to refer to a first material or second material not a first channel and a second channel.  Furthermore, ¶10 does not provide sufficient support. And it is unclear from the specification how the first and second materials are related to the first and second channels.
On pages 21-23 of Applicant’s arguments, Applicant argues that:
Applicant notes that the "second channel system" in the specification is equivalent to the "first channel system" in claim 1, and the "first channel system" in the specification is equivalent to the "second channel system" in claim 1. As defined in claim 47, the third reservoir is a reservoir coupled to the second point in the first channel system in the claims. As defined in claim 47, the fourth reservoir is a reservoir coupled to the second point in the second channel system in the claims. For example, the region at station 41 (downstream of compression segment 55 and upstream of filtering apparatus 61 along path 65) can be considered to be a fourth reservoir or a third reservoir. 

Furthermore, Applicant contends that claim 67 is supported by the specification. Applicant notes that the reduction in entropy is evident from the specification in paragraphs [00006], [00031], and [00051]. 
First, Applicant points to paragraph [00006], "this property of a filtering apparatus can be employed to generate a difference in the concentration of objects of interest in a second reservoir relative to a first reservoir for a static boundary condition. This property can also be employed to generate a net diffusion of objects of interest, through a filtering apparatus for a dynamic boundary condition. The energy of the net diffusion, i.e. the energy associated with the resulting bulk flow of objects of interest, is provided by the thermal energy of the objects of interest in some embodiments of the invention. The bulk 21 flow of 01 can be employed in the production of thrust in an aircraft propulsion unit, for example. The bulk flow of 01 can also be employed in the conversion of thermal energy of a fluid into useful work, such as mechanical work or electrical energy." 

Second, as explained in paragraph [00031] of the specification "in the case in which the static boundary condition is replaced by a dynamic boundary condition, the average density in the first reservoir 1 and the second reservoir 2 is substantially constant. In this case, there is a net diffusion of OI from the first reservoir 1 and the second reservoir 2. As a result of the net diffusion of 01, there is a net force acting in the negative Y-direction on the filtering apparatus 16. Such a force can be employed to do mechanical work. This mechanical work can also be converted into electrical energy by means of an electric generator." Third, as described in paragraph [00051] of the specification, "for the dynamic boundary condition, there can be a net flow of OI from station 40 to station 42, as indicated by approximate, average particle path 65". 

To one of ordinary skill in the art it is clear from the specification that for some embodiments of the invention and some modes of operation the rate of change of the average specific entropy of the objects of interest moving through a first and second channel system from a second reservoir to a first reservoir can be negative in the steady state for a dynamic boundary condition with a non-zero bulk flow of objects of interest when the first and second reservoirs are otherwise isolated from each other and any other reservoirs. 

Therefore, the specification does describe third and fourth reservoirs as well as an average specific entropy, thus supporting dependents claim 28, 47-51, and 66-67. Withdrawal of the section 112(a) rejection of claims 28, 47-51, and 66-67 is requested.
	In response to “the region at station 41 (downstream of compression segment 55 and upstream of filtering apparatus 61 along path 65) can be considered to be a fourth reservoir or a third reservoir”, the Examiner disagrees because claims 28 and 47-51 require both a third reservoir and a fourth reservoir, while the Applicant’s specification provides support for a “third reservoir”, the both third and fourth reservoirs together as claimed is not supported.  
	In response to support for “entropy” recited in claim 67, the Examiner respectfully disagrees because ¶6, ¶31, ¶51 is not sufficient support for this limitation and the original claims filed 06/27/2019 do not describe “the rate of change of the average specific entropy of the objects of interest”. In Applicant’s specification, ¶31 refer to “a net force acting in the negative Y-direction” however this does not relate to specific entropy is negative. An example of negative change in entropy is when liquid is converted into solid or a gas is converted into a liquid by evidence of Areej (see NPL in PTO-892) and Applicant’s specification does not state that negative change in entropy occurs. 
On pages 23-24 of Applicant’s arguments, Applicant argues that:

Applicant contends that amended claim 16 provides examples of objects of interest with which some embodiments of the invention can interact. For example, the objects of interest in the first channel system can comprise air molecules, molecules in a gas, molecules in a liquid, waves, or wavelike particles, or phonons. Paragraph [00011] explains that "an object can be described as a particle, such as a dust particle, a soot particle, a water droplet, or a water molecule. Other examples of objects are subatomic particles such as electrons or protons. An object can also be described as a wave, such as a photon, phonon, or an ocean wave. An object can also be a virtual object, such as a virtual photon, virtual electron or virtual positron, as described by quantum mechanics. An object can have a property of interest, as well as a defining 23 property, which can be used to distinguish an object from other objects of the medium. The invention applies to any medium which can be considered to comprise distinct objects." 

Furthermore, Paragraph [00018] states that "the medium can consist of other types of objects, such as water molecules or mobile electrons in a metal lattice. In any one reservoir or chamber, the medium can also comprise several different types of objects, such as sodium and chlorine ions found in salt water". 

The objects of interests with which an apparatus interacts is clear from the context of an apparatus. For example, a ship can interact with water and air and an aircraft can interact with air. The range of properties of the collection of objects of interest within a medium (density, pressure, temperature, mean free path) are also evident from the context of an apparatus. 

	This argument is not persuasive because the examples (i.e. air molecules, molecules in gas, molecules in liquid, waves, wavelike particles) of claim 16 are not recited in claim 1; even if said examples were recited in claim 1, the claim would still be rendered indefinite because it is not clear what the sizes of each example are limited to therefore it is not clear what the width of the channel could be at 1000 times than the mean free path of the objects of interests since size of the objects of interests will change depending on what the objects of interests are. Air molecules which comprise of oxygen, nitrogen and argon are 0.299, 0.305, and 0.363 nanometers by evidence of Shinshu University (see NPL in PTO-892).  However molecules in a liquid such as water will have a water molecule of 0.27 nanometers by evidence Nanooze (see NPL in PTO-892). Furthermore, the claim does not specify any specific liquids or particularly point any sizes or ranges to clearly define the scope of the claim.
On pages 25-26 and 39-41 of Applicant’s arguments, Applicant argues that:
Applicant respectfully disagrees. The primary purpose of the apparatus described by Roach is the filtering of air, i.e., the removal of contaminant particles from air. The filtering performance of the apparatus described by Roach is enhanced by the ability of the apparatus to remove contaminant particles from the surface of a "rotatable barrier filter cartridge" for the purposes of "avoiding any drop in pressure and mass flow due to contaminant build-up on the filter". By contrast, the primary purpose of some embodiments of the present invention is the pumping of a fluid, such as air, where the pumping is facilitated, induced, or enhanced at least in part by the thermal energy of the individual objects of interest, such as air molecules, within the fluid. A device designed for filtering air is not in general identical to a device configured for thermally enhanced pumping air.

Because Roach neither explicitly nor implicitly describes or teaches the present invention as claimed, we submit that there is insufficient basis for the examiner's statement that "Roach teaches the claimed apparatus". Roach does not describe any embodiments that can be configured employ the thermal energy of a medium in order to enhance the pumping of the medium. In the disclosure of Roach there is no information on whether the air filtering apparatus employed by Roach is configured to employ the thermal energy of air in order to enhance the pumping of air. There is no information on the geometric properties of the rotable barrier filter 2 in Roach other than the ability of the rotable barrier filter 2 to 39 
prevent the passage of contaminant particles and allow the passage of air molecules through the filter.

As mentioned, Roach discloses an apparatus for filtering air. By contrast, the primary purpose of some embodiments of the present invention is the pumping of a fluid, such as air. A device designed for filtering air is not in general identical to a device for pumping air. We submit that a device for thermally enhanced pumping of air cannot be considered to be the result of routine optimization for filtration efficiency of a device for filtering air.

	In response to Applicant’s arguments that “ the primary purpose of some embodiments of the present invention is the pumping of a fluid, such as air, where the pumping is facilitated”, said argument is moot because the claims do not require a “device…configured for thermally enhanced pumping air” or “a device for pumping air”, the claims require a “filtering apparatus…comprises: a first force generating apparatus”. Additionally Applicant provides annotated Figures to show the differences of the claimed invention with respect to the prior art, however some of differences are also not claimed such as the bulk flow of objects of interests is opposite the direction of the centrifugal force. It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
On pages 27-32 of Applicant’s arguments, Applicant argues that:
Motor 80 can be employed "so that rotation of the filter begins, unloading collected filter contaminants in the backflow generated through the band of filter surface facing the trough 77. A small scavenge flow, controlled by orifice 64, carries the air-entrained unloaded contaminants out through apertures 57a into chamber 60, then past the orifice 64 through passage 65 and out port 67, dumping the load." "Whenever the motor 80 is on, and the filter 2 is rotated, with the valve 66 open, contaminants are unloaded from the filter 2 and carried by the scavenge air backflow through apertures 57a, orifice 64, and passage 65, whence they are dumped overboard at port 67." 

The removal of contaminant material in the disclosure of Roach from the rotable barrier filter 2 is shown schematically in Figure 2 in this response. A duct or "trough" is used to couple a low pressure region (e.g. at atmospheric pressure) in a "third reservoir" to the "first reservoir", which normally is located in a high pressure region downstream of the compressor shown in FIG. 1 in Roach. The low pressure of the "third reservoir" creates a local reversal of the flow, i.e. a "scavenge air backflow" from the "second reservoir" to the "first reservoir" and through "scavenge housing 63" and through "exit port 67" and into the "third reservoir" (e.g. the atmosphere). The trajectory of an air molecule within the "scavenge air backflow" is schematically represented by "trajectory 3" of "air molecule 2" in Figure 2 of this response. 

Dust particles and contaminant materials that are entrained or stuck on the surface of the "air filter", i.e. the rotable barrier filter 2, are blown off the surface of the "air filter" by the "scavenge air backflow" and carried into the "trough" and through "scavenge housing 63" and through "exit port 67" and into 30 the "third reservoir" by the "scavenge air backflow". The trajectory of a dust particle or a contaminant material caught within the "scavenge air backflow" is schematically represented by "trajectory 4" of "dust particle 2" in Figure 2 of this response. 

The dimension of the "trough" in the circumferential direction (into the page in Figure 2 in this response, and into the page in FIG. 5 of Roach) is only a fraction of the circumference of the rotable barrier filter 2. Roach states that "the zone of differential pressure can extend or be applied lengthwise of the filter surface along a line parallel to the longitudinal axis of the cartridge, from one end cap to the other, and this is usually the most convenient, restricted to a narrow band, corresponding, for example, to approximately 1/500th to 1/10th the total surface area in a noncorrugated or corrugated filter cartridge. This would usually be the span of one or two corrugations of a corrugated filter cartridge". In order to clean the entire air filter, therefore, the rotable barrier filter 2 is rotated by motor 80 past the narrow opening of the "trough" in the "first reservoir", such that the "scavenge air backflow" can "effectively unload and entrain therein part or all of the contaminant load collected on the upstream surface of the filter" (in the "first reservoir" in Figure 2 in this response). 

Due to the rotation of the rotable barrier filter 2, there is a centrifugal body force that acts on any particles located within the rotable barrier filter 2 (i.e., the "air filter") or attached to the surface of the rotable barrier filter 2 when the rotatable barrier filter 2 is rotated. In Figure 2 of this response, this centrifugal body force is schematically represented by the arrow labeled "centrifugal body force due to rotation of air filter". 

In the disclosure of Roach, this centrifugal body force acting on the particles attached to or entrained within the rotable barrier filter 2 is not mentioned in the context of the rotable barrier filter 2. In Roach, a centrifugal body force is only mentioned in the context of the pre-filters located in housing 3  

in FIG. 1 of Roach, i.e., in "the vortex air cleaners 8, where a whirling vortex is formed by the vaned deflector 29, and the dirt is flung by centrifugal force toward the periphery of the central tube passage 26". Roach therefore does not specifically assign any relevance or importance to a centrifugal body force acting on objects of interest, such as air molecules, within a rotating filtering apparatus such as rotable barrier filter 2. Roach therefore does not explicitly describe or teach an embodiment of the present invention.

	In response to Applicant’s arguments that “Roach therefore does not specifically assign any relevance or importance to a centrifugal body force acting on objects of interest, such as air molecules, within a rotating filtering apparatus such as rotatable barrier filter 2. Roach therefore does not explicitly describe or teach an embodiment of the present invention”, said argument is not persuasive because the motor rotates the filter cartridge in a direct device (Roach, see C7/L5-20), the objects of interests (i.e. air, dust, etc.) come contact with said filter cartridge therefore the rotatable force (which imparts a centrifugal force) also acts on said objects of interests. Furthermore, Fig. 5 of Roach shows the interaction of the objects of interests with the filter cartridge (see annotated Fig. 5 below).




Annotated Fig. 5 of Roach

    PNG
    media_image1.png
    709
    997
    media_image1.png
    Greyscale

On pages 32-37 of Applicant’s arguments, Applicant argues that:
The rotation of the rotatable barrier filter 2 in Roach is not an essential feature of the operation of the rotatable barrier filter 2. Roach states that the rotatable barrier filter 2 can be rotated continuously as well as intermittently. In other words, it is not essential that the rotatable barrier filter 2 be rotated continuously. 
 
Roach states that "the filter cartridge can be rotated continuously, so as to continuously discharge contaminants, and avoid a build-up with accompanying reduced mass flow and pressure drop downstream." Roach adds that "the filter cartridge can also be operated intermittently as required by pressure drop increase due to contaminant build-up. Such operation can be controlled by pressure gauge observation by an operator, or automatically, by a solenoid or other type of valve actuated at a predetermined pressure drop across the barrier filter, sensed by a differential pressure transducer or electric switch." It is therefore not essential that a centrifugal body force act on air molecules within the rotatable barrier filter 2 during nominal operations. This is in contrast one or more embodiments of the present invention, which require a first force generating apparatus to apply a "non-zero first force on objects of interest within at least a portion of the first channel system between the first point and the second point for a non-zero amount of time, wherein the non-zero first force comprises a non-zero component directed from the first point towards the second point in the first channel system" during nominal operations (e.g. for a dynamic boundary condition). 

	In response to Applicant’s argument that “[t]he rotation of the rotatable barrier filter 2 in Roach is not an essential feature of the operation of the rotatable barrier filter 2. Roach states that the rotatable barrier filter 2 can be rotated continuously as well as intermittently. In other words, it is not essential that the rotatable barrier filter 2 be rotated continuously”, said argument is not persuasive because in one embodiment of Roach, continuous operation is essential and another embodiment intermittent operation is essential since each operation offers different advantages (Roach, see C8/L35-60). Therefore Roach teaches an embodiment that is capable of applying a “non-zero first force on objects of interests” during normal operations since the filtering apparatus of Roach has a net force of the object that is not zero due to the rotation movement which capable of speeding up or slowing down to operate either continuously or intermittently.
On pages 37-39 of Applicant’s arguments, Applicant argues that:
Consider an ideal gas located in an isolated chamber and subject to a uniform and isotropic body force. This ideal gas exhibits an isothermal pressure and density variation throughout the chamber due to the presence of the body force and due to the equilibrating effect of thermal conduction. The isothermal variation in pressure and density for an ideal gas is given by the relation p v= constant, where "v" is the specific volume of the gas and "p" is the pressure. 
Consider a scenario in which a porous membrane is located within a portion of the isolated chamber, where the porous membrane separates the isolated chamber into a first reservoir and a second reservoir. The body force in this scenario is only applied within the porous membrane, and is directed from the second reservoir to the first reservoir, similarly to the configuration shown in Figure 4 of this response. 

Consider the case in which the porous membrane is not configured in accordance with the invention. The channels within such a porous membrane can be sufficiently large in diameter, such that the gas within the channels can be  treated as a conventional ideal gas, as opposed to a rarefied gas, or free molecular flow. A porous membrane that is not configured in accordance with the invention has no effect on the pressure and density of the ideal gas in the first reservoir and the second reservoir compared to the case in which there is no porous membrane between the first reservoir and the second reservoir. In other words, the pressure in the first reservoir and the pressure in the second reservoir in the case in which there is no porous membrane between the first reservoir and the second reservoir is identical to the pressure in the first reservoir and the pressure in the second reservoir, respectively, in the case in which there is a porous membrane between the first reservoir and the second reservoir when the porous membrane is not configured in accordance with the invention. 

Consider the case in which the porous membrane is configured in accordance with the invention. The channels within such a porous membrane can be sufficiently small in diameter, such that a characteristic width of at least a portion of a channel within the porous membrane is smaller than 1000 times the mean free path of objects of interest within the fluid comprising the objects of interest within the portion of the channel within the porous membrane. The pressure and density in the second reservoir in this case is larger than the pressure and density in the second reservoir in the case in which there is no porous membrane between the first reservoir and the second reservoir. For the sake of comparison the pressure, temperature and density of the ideal gas in the first reservoir is unchanged between these two cases being compared. A porous membrane that is configured in accordance with the invention has an effect on (i.e., changes) the pressure and density of the ideal gas in the second reservoir compared to the case in which there is no porous membrane between the first reservoir and the second reservoir. In other words, the pressure in the second reservoir in the case in which there is no porous membrane between the first reservoir and the second reservoir is not identical to the pressure in the second  reservoir in the case in which there is a porous membrane between the first reservoir and the second reservoir when the porous membrane is configured in accordance with the invention.

	In response to Applicant’s arguments to “Consider…”, the Examiner has considered said scenarios however said arguments are moot because these scenarios do not compare the prior art to the claimed invention. 
On pages 40-41 of Applicant’s arguments, Applicant argues that:
In Roach there is no information on whether "for a static boundary condition at least a portion of the difference of an average thermodynamic property of objects of interest between the first point and the second point in the first channel system is a function of the first average shear stress coefficient". In Roach there is also insufficient information on whether for a static boundary condition the difference in an average thermodynamic property of objects of interest between the first point and the second point in the first channel system is independent of the first average shear stress coefficient and is not affected by the inclusion or removal of the first channel system (the rotable barrier filter 2) between the first point and the second point. In Roach there is no information on whether the porous membrane (the rotable barrier filter 2) is configured in accordance with the present invention. 

In Roach there is no information on whether "for a static boundary condition at least a portion of the difference of an average thermodynamic property of objects of interest between the first point and the second point in the first channel system is [also] a function of (...) the effect of the interaction of objects of interest with a boundary of the first channel system between the first point and the second point". 

There is no information in Roach on whether "a characteristic width of at least a portion of the channel within the first channel system is smaller than 1000 times the mean free path of objects of interest within the fluid comprising the objects of interest within the portion of the channel within the first channel system". The examiner acknowledges that "Roach does not teach wherein a characteristic width of at least a portion of the channel within the first channel system is smaller than 1000 times the mean free path of objects of interest within 40 the fluid comprising the objects of interest within the portion of the channel within the first channel system." 

Due to this lack of information in Roach with respect to the claimed invention, we submit that there is insufficient basis for the examiner's statement that "the apparatus of Roach is structurally the same as the claimed invention". Thermally induced or enhanced pumping of a medium is not a "functional characteristic (...) inherent in the prior art" of air filters. 

	This argument is not persuasive because Roach teaches the claimed “for a static boundary condition at least a portion of the difference of an average thermodynamic property of objects of interest between the first point and the second point in the first channel system is a function of the first average shear stress coefficient… an average thermodynamic property of objects of interest between the first point and the second point in the first channel system is [also] a function of (...) the effect of the interaction of objects of interest” because pressure (which is a thermodynamic property) is a function of the shear stress coefficient in the rotatable filter cartridge 2 of Roach since a pressure drop occurs across the filter cartridge (Roach, see C12/L35-45). Roach teaches that the pressure drop occurs due to contaminant build-up (i.e. an object of interest) (Roach, see C8/L445-55); it is also known that the shear stress influences pressure drop due to the channel cross section by evidence of Springer (see NPL in PTO-892 filed 11/19/2020). Springer teaches that higher wall shear stress values were obtained for the smallest cross sections which indicated that higher shear stress values resulted in a high shear stress coefficient (see pg. 6 of OA mailed 11/19/2020). 
	While Roach does not teach a channel having a channel smaller than 1000 times the mean free  path of objects of interest, one of ordinary skill in the art would have optimized the channel size among other filtering parameters such as the filter thickness, filter dimension, filter pore size to achieve a desired filtration efficiency by evidence of Czerwinski (see Czerwinski, claim 21).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3, 5, 10-11, 16, 21-25, 28-29, 33-35, 38-41, 46-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the first average shear stress coefficient is larger than the second average shear stress coefficient” in lines 46-47. Applicant’s specification discloses “wherein the average shear stress coefficient of the second channel system between the first point and the second point is larger than the average shear stress coefficient of the first channel system between the first point and the second point” in ¶4 therefore based on the specification the second average shear stress coefficient is larger than the first average shear stress coefficient which is opposite of what is being claimed in amended claim 1. 
Claim 24 recites “wherein the average mean free path of objects of interest in at least a portion of the first channel system between the first and second points in the first channel system is smaller than the average mean free path of objects of interest in at least a portion of the second channel system between the first and second points in the second channel system” in lines 1-5. Applicant’s specification discloses “the average mean free path between the first and second points in the second material is smaller than the average mean free path between the first and second points in the first material” in ¶81 therefore the specification is providing support only for the average mean free path with respect to the first and second materials and does not provide sufficient support for the average mean free path with respect to the first and second channel systems as recited in amended claim 24. Claim 24 also recites “the average mean free path being measured at a static boundary condition or a dynamic boundary condition” in lines 5-7, Applicant’s specification discloses that “density is measured” in ¶12, “given physical property is measured” in ¶26 and “resistivity…can be measured” in ¶30 these sections do not provide sufficient support for the average mean free path being measured as recited in amended claim 24. 
Claim 25 recites “wherein the average resistivity to bulk flow of objects of interest between the first and second points in the first channel system is larger than the average resistivity to bulk flow of objects of interest between the first and second points in the second channel system” in lines 1-5. Applicant’s specification discloses that “wherein the average resistivity to bulk flow of objects of interest between the first and second points in the second material is larger than the average resistivity to bulk flow of objects of interest between the first and second points in the first material” in ¶82 therefore the specification is providing support only for the average resistivity to bulk flow for the first and second materials and does not provide sufficient support for the average resistivity to bulk flow for the first and second channel systems as recited in amended claim 25. 
Claim 50 recites “wherein the average thermodynamic property is the pressure of objects of interest, and wherein the pressure is larger in the first reservoir than in the second reservoir for the static boundary condition, or wherein the pressure is larger in the fourth reservoir than in the third reservoir for the static boundary condition” in lines 1-6. Applicant specification discloses “wherein the pressure in the second reservoir can be larger than the pressure in the first reservoir for a static boundary condition” in ¶85 therefore the specification only provides support for the pressure in the second reservoir larger than the pressure in the first reservoir which is opposite of what is being claimed in amended claim 50. Additionally, the specification does not show or describe third and fourth reservoirs therefore these limitations are not supported by the specification.
Claim 67 recites “wherein the rate of change of the average specific entropy of the objects of interest moving through the first and second channel system…” in lines 1-3. The specification does not describe the average specific entropy therefore this limitation is not supported by the specification. 
Claims 28, 47-51 and 66-67 recite “third reservoir’ and “fourth reservoir’, claim 28, lines 4-11, claim 47, lines 4-6, claim 48, lines 8-14, claim 49, lines 4-16, claim 50, lines 4-6, claim 51, lines 4-6, claim 66, lines 3-8 and claim 67, lines 3-7. The specification does not show or describe third and fourth reservoirs together therefore these limitations are not supported by the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 10-11, 16, 21-25, 28-29, 33-35, 38-41, 46-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1.
Claim 1 recites the limitation “wherein the characteristic width of a channel within a channel system in the second material is smaller than 1000 times the mean free path of objects of interest within the fluid comprising the objects of interest for at least a portion of the second material” in lines 24-28. It is not clear what the width of the channel is limited to since the claim is direction to apparatus and no specific object of interest is referred thus rendering the claim indefinite. Additionally, the width of the channel could be 1000 times smaller than the mean free path depending on what the object of interest is. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 10-11, 16, 21-22, 24-25, 28-29, 33-35, 41, 46-53, 56-63 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Roach (USPN 4,482,365) and by evidence of Czerwinski (WO 2007/016800).
	Regarding claim 1, Roach teaches a filtering apparatus, wherein the filtering apparatus comprises: a first force generating apparatus (Fig. 1, compressor/turbine; see C8/L55-65); a first channel system (the flow path through vortex air cleaners 8 (see C3/L1-8) and the flow path in line 42), wherein the first channel system comprises a first point and a second point, wherein objects of interest are able to move through the first channel system between the first point and second point, wherein the first force generating apparatus is configured to apply a non-zero first force on objects of interest within at least a portion of the first channel system between the first point and the second point for a non-zero amount of time (the compressor/turbine will act on at least a portion of the first channel system) (see Fig. 1), wherein the non-zero first force comprises a non-zero component directed from the first point towards the second point in the first channel system; wherein there is a first average shear stress coefficient in at least a portion of the first channel system between the first point and the second point with respect to a flow of objects of interest through the portion of the first channel system between the first point and second point, wherein for a static boundary condition at least a portion of the difference of an average thermodynamic property of objects of interest between the first point and the second point in the first channel system is a function of the first average shear stress coefficient, the effect of the non-zero first force of the first force generating apparatus on objects of interest. and the effect of the interaction of objects of interest with a boundary of the first channel system between the first point and the second point, wherein the thermodynamic property can comprise the pressure, temperature, or number density of objects of interest, and a second channel system (the flow path through rotatable barrier filter cartridge 2 (see C5/L64-67) and flow path through line 43), wherein the second channel system comprises a first point and a second point (see Fig. 5), wherein objects of interest are able to move through the second channel system between the first point and second point, wherein a second force generating apparatus (Fig. 5, motor 80; see C10/L55-60) is able to apply a non-zero second force on objects of interest within at least a portion of the second channel system between the first point and the second point for a non-zero amount of time, wherein the non-zero second force comprises a non-zero component directed from the first point towards the second point in the second channel system (motor inside of filter 51 will act on a portion of the second channel system) (see Figs. 1 and 5), wherein the second point in the second channel system is diffusively coupled to the second point in the first channel system via a first diffusive coupling, and/or wherein the first point in the second channel system is diffusively coupled to the first point in the first channel system (diffusion will occur since the compressor moves the air through the channel) via a second diffusive couplinq, wherein there is a second averaqe shear stress coefficient in at least a portion of the second channel system between the first point and the second point with respect to a flow of objects of interest through the portion of the second channel system between the first point and second point, and wherein the first averaqe shear stress coefficient is larqer than the second average shear stress coefficient.  
	Since the apparatus of Roach is structurally the same as the claimed invention, the apparatus will also have the same properties therefore the shear stress coefficient and static boundary condition will be inherent properties of the apparatus. 
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Roach does not teach wherein a characteristic width of at least a portion of the channel within the first channel system is smaller than 1000 times the mean free path of objects of interest within the fluid comprising the objects of interest within the portion of the channel within the first channel system. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material (a portion of the channel within the channel system) of Roach by configuring said material to have a characteristic width of a channel within a channel system is smaller than 1000 times the mean free path of objects of interest within the fluid comprising the objects of interest within the portion of the channel of the channel system because ratio of mean free path to width of channel would have been optimized by routine experimentation for filtration efficiency. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, it is known in the art that the filter thickness, filter dimension, filter pore size are parameters that can be optimized for filter efficiency by evidence of Czerwinski (see Czerwinski, claim 21). 
	Regarding claim 3, Roach teaches the apparatus of claim 1, wherein for a static boundary condition at least a portion of the difference of an average thermodynamic property of objects of interest between the first point and the second point in the second channel system is a function of the second average shear stress coefficient, the effect of the non-zero second force of the second force generating apparatus on objects of interest. and the effect of the interaction of objects of interest with the boundary of the second channel system between the first point and the second point, and wherein the thermodynamic property can comprise the pressure, temperature, or number density of objects of interest (the second average shear stress coefficient is a property, since Roach teaches the claimed structure, properties are presumed inherent).
	Regarding claim 5, Roach teaches the apparatus of claim 1, wherein at least a portion of the first channel system is isolated from the second channel system (each channel system is in separate housings therefore isolated) (see Fig. 1).  
	Regarding claim 10, Roach teaches the apparatus of claim 1, wherein the first force generating apparatus comprises an accelerating apparatus, wherein the accelerating apparatus is configured to accelerate (rotation is provided by an electric motor) (see C10/L55-65) the first channel system in an inertial frame (filter housing) (see Fig. 1), and wherein at least a portion of the non-zero force is inertial in nature.  
	Regarding claim 11, Roach teaches the apparatus of claim 10, wherein the accelerating apparatus is configured to rotate the first channel system (rotation is provided by an electric motor) (see C10/L55-65), thereby accelerating the interior surfaces of the channel system relative to the objects of interest, and subjecting the objects of interest to an effective centrifugal force (this is a process/method limitation). Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP §2112.02).
	Regarding claim 16, Roach teaches the apparatus of claim 1, wherein the objects of interest in the first channel system comprise air molecules (air) (see C1/L6-10), and/or wherein the objects of interest in the first channel system or second channel system comprise molecules in a qas, and/or wherein the obiects of interest in the first channel system or second channel system comprise molecules in a liquid, and/or wherein the objects of interest in the first channel system or second channel system comprise waves, or wavelike particles, and/or wherein the objects of interest in the first channel system or second channel system comprise phonons. 
	Claim 16 recites multiple intended uses, for example: air molecules. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429,1431 (Fed. Cir. 1997) (see MPEP § 2114).
	Regarding claim 21, Roach teaches the apparatus of claim 1, wherein the boundaries of the first channel system comprise a bulk material (“tubular body”) (see C3/L60-65), and wherein the bulk material of the first channel system comprises a metal (metal) (see C3/L61-65).  
	Regarding claim 22, Roach teaches the apparatus of claim 1, wherein the boundaries of the first channel system comprises a bulk material, and wherein the bulk material of the first channel system comprises composite materials (the second channel comprises a composite material, see C10/L20-25 teaches resin-impregnated glass sheet; the resin-impregnated glass sheet is a composite material).  
	Regarding claim 24, Roach teaches the apparatus of claim 1, wherein the average mean free path of objects of interest in at least a portion of the first channel system between the first and second points in the first channel system is smaller than the average mean free path of objects of interest in at least a portion of the second channel system between the first and second points in the second channel system (the average mean free path is a property of the apparatus since Roach teaches the claimed structure, properties are presumed inherent), the average mean free path being measured at a static boundary condition or a dynamic boundary condition (the mean free path being measured is a process/method limitation) Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP §2112.02).
	Regarding claim 25, Roach teaches the apparatus of claim 1, wherein the average resistivity to bulk flow of objects of interest between the first and second points in the first channel system is larger than the average resistivity to bulk flow of objects of interest between the first and second points in the second channel system (the average resistivity is a property of the apparatus since Roach teaches the claimed structure, properties are presumed inherent).
	Regarding claim 28, Roach teaches the apparatus of claim 47, wherein an average thermodynamic property of objects of interest in the second reservoir is different to the same thermodynamic property of objects of interest in the first reservoir for the static boundary condition (the thermodynamic property is a property of the apparatus since Roach teaches the claimed structure, properties are presumed inherent), or wherein an average thermodynamic property of objects of interest in the third reservoir is different to the same thermodynamic property of objects of interest in the fourth reservoir for the static boundary condition in which the difference in the thermodynamic property is at least in part due to the interaction of the objects of interest with the boundaries of the first channel system and the first force generating apparatus, and wherein the thermodynamic property can comprise the pressure, temperature, or number density of objects of interest.  
	Regarding claim 29, Roach teaches the apparatus of claim 1, wherein a bulk flow of objects of interest is generated between the first point and the second point in the first channel system for a dynamic boundary condition (scavenge flow of air is employed to sweep contaminant particles) (see C3/L4-8), and wherein at least a portion of a bulk kinetic energy of the bulk flow is provided by a thermal energy of the objects of interest (electric or mechanically driven blower) (see C12/L1-4), wherein the bulk flow between the first point and the second point in the first channel system is directed from the second point to the first point in the first channel system (see Fig. 1).
	Regarding claim 33, Roach teaches the apparatus of claim 29, wherein a heat exchanger is located downstream of the first channel system and/or downstream of the second channel system, and configured to interact with objects of interest (Fig. 1 shows heat exchanger or aftercooler (labeled in figure) (aftercooler removes heat of compression of the gaseous effluent) (see C8/L65-68) (aftercooler is a heat exchanger). 
	Regarding claim 34, Roach teaches the apparatus of claim 29, wherein a heat exchanger is located downstream of the second channel system and configured to interact with objects of interest (aftercool downstream filter 51) (see Fig. 1). 
	Regarding claim 35, Roach teaches the apparatus of claim 1, wherein the first point in the first channel system is diffusively coupled with a first point in the second channel system (see Figs 1 and 5). 
	Regarding claim 41, Roach teaches a method of filtering, comprising: providing a filtering apparatus of claim 1 (air cleaner) (see Abstract, lines 1-2).
	Regarding claim 46, Roach teaches the apparatus of claim 1, wherein the first point in the first channel system is diffusively coupled to a first reservoir (Fig. 1, cylindrical housing 3); see C9/L12-14).    
	Regarding claim 47, Roach teaches the apparatus of claim 1, wherein the first point in the second channel system is diffusively coupled to a second reservoir (Fig. 5, scavenge housing 63); see C10/L30-35), and the first point in the first channel system is diffusively coupled to a first reservoir (Fig. 1 shows first reservoir 3 (Fig. 1, cylindrical housing 3); see C9/L12-14), or wherein the second point in the second channel system is diffusively coupled to a fourth reservoir and the second point in the first channel system is diffusively coupled to a third reservoir.  
	Regarding claim 48, Roach teaches the apparatus of claim 47, wherein the average net work done by the second force generating apparatus on objects of interest diffusing through the entire second channel system in the direction from the second reservoir to the first reservoir is positive, and wherein the average net work done by the first force generating apparatus on objects of interest diffusing through the entire first channel system in the direction from the second reservoir to the first reservoir is negative for the static boundary condition (the average work done is a property of the apparatus, since Roach teaches the claimed apparatus, properties are presumed inherent), or wherein the averaqe net work done by the second force qeneratinq apparatus on objects of interest diffusing through the entire second channel system in the direction from the third reservoir to the fourth reservoir is positive, and wherein the averaqe net work done by the first force qeneratinq apparatus on objects of interest diffusinq throuqh the entire first channel system in the direction from the third reservoir to the fourth reservoir is negative for the static boundary condition.  
	Regarding claim 49, Roach teaches the apparatus of claim 28, wherein the average sum of the work done by the first and second force generating apparatus on objects of interest diffusing from the second reservoir to the first reservoir, or from the first reservoir to the second reservoir, or from the third reservoir to the fourth reservoir, or from the fourth reservoir to the third reservoir, is zero for the static boundary condition, wherein the average is calculated over all objects of interest diffusing from the first reservoir to the second reservoir (calculating the average is a process/method limitation) Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02), or from the second reservoir to the first reservoir, or from the third reservoir to the fourth reservoir, or from the fourth reservoir to the third reservoir, wherein the average is calculated over a sufficiently large time period to be time invariant, and wherein the first force generating apparatus is configured to apply a non-zero first force on objects of interest within at least a portion of the first channel system, and wherein the second force generating apparatus is configured to apply a non-zero second force on objects of interest within at least a portion of the second channel system.  
	Regarding claim 50, Roach teaches the apparatus of claim 28, wherein the average thermodynamic property is the pressure of objects of interest, and wherein the pressure is larger in the first reservoir than in the second reservoir for the static boundary condition, or wherein the pressure is larger in the fourth reservoir than in the third reservoir for the static boundary condition (the pressure is a property of the apparatus since Roach teaches the claimed apparatus, properties are presumed inherent).
	Regarding claim 51, Roach teaches the apparatus of claim 28, wherein the average thermodynamic property is the number density of objects of interest, and wherein the number density is larger in the first reservoir than in the second reservoir for the static boundary condition (the number density is a property of the apparatus, since Roach teaches the claimed apparatus, properties are presumed inherent), or wherein the number density is larger in the fourth reservoir than in the third reservoir for the static boundary condition.  
	Regarding claim 52, Roach teaches the apparatus of claim 1, wherein a diffusive coupling comprises a channel through which objects of interest can move (see Fig. 5).  
	Regarding claim 53, Roach teaches the apparatus of claim 1, wherein an interaction of objects of interest with the boundary of the first channel system comprises a collision (rubber liners) (see C9/L33-35) between an object of interest and the boundary of the first channel system (see Fig. 2).  
	Regarding claim 56, Roach teaches the apparatus of claim 1, wherein an interaction of objects of interest with the boundary of the first channel system contributes to the shear stress coefficient (the shear stress is a property of the apparatus, since Roach teaches the claimed invention, properties are presumed inherent). 
	Regarding claim 57, Roach teaches the apparatus of claim 1, wherein the net electrical charge of objects of interest is neutral (the charge of objects of interest does not further limit the structure of the apparatus).
	Regarding claim 58, Roach teaches the apparatus of claim 1, wherein the first channel system comprises a porous material (housing as an array of inlet ports) (see C9/L10-15) (see Fig. 1).  
	Regarding claim 59, Roach teaches the apparatus of claim 1, wherein the first channel system comprises a substantially straight channel (line 42) (see Fig. 1), and wherein an incremental length of the channel has a non-zero component along the line between the first point and the second point (see Fig. 1).  
	Regarding claim 60, Roach teaches the apparatus of claim 59, wherein the first channel system comprises a cylindrical channel (cylindrical) (see C9/L10-15).  
	Regarding claim 61, Roach teaches the apparatus of claim 1, wherein the first channel system comprises a fabric or textile, an unstructured or structured lattice, or layers of tubular structures.  (see Figs. 2-3. of layers of tubular structures 24 & 31 (Figs. 2-3, tube 24 and tubular outlet member 31); see C9/L49-55). 
	Regarding claim 62, Roach teaches the apparatus of claim 10, wherein the acceleration is a translational acceleration (this is a process/method limitation). Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP §2112.02).
	Regarding claim 63, Roach teaches the apparatus of claim 1, wherein the magnitude of a first force of the first force generating apparatus acting on objects of interest within at least a portion of the first channel system between the first point and the second point is able to be regulated (the turbine rotational speed is capable of being regulated) (the magnitude of the force being regulated is a process/method limitation). Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP §2112.02).
	Regarding claim 65, Roach teaches the apparatus of claim 1, wherein the second force generating apparatus comprises an axial or centrifugal compressor, an axial or centrifugal turbine, a piston, a converging duct, a diverging duct, a converging diverging duct, a nozzle, a compressor, an expander, or a body force generating apparatus (the motor is electric, electric fields are body forces) (see C10/L54-60).
	Regarding claim 66, Roach teaches the apparatus of claim 29, wherein the first point in the second channel system is diffusively coupled to a second reservoir (Fig. 5 shows second reservoir 63 (Fig. 5, scavenge housing 63); see C10/L30-35) and the first point in the first channel system is diffusively coupled to a first reservoir (Fig. 1 shows first reservoir 3 (Fig. 1, cylindrical housing 3); see C9/L12-14), or wherein the second point in the second channel system is diffusively coupled to a fourth reservoir and the second point in the first channel system is diffusively coupled to a third reservoir, wherein the dynamic boundary condition applies to the first and second reservoirs, or wherein the dynamic boundary condition applies to the third and fourth reservoirs.  
	Regarding claim 67, Roach teaches the apparatus of claim 66, wherein the rate of change of the average specific entropy of the objects of interest moving through the first and second channel system from the second reservoir to the first reservoir (the average specific entropy is a property of the apparatus, since Roach teaches the claimed structure, properties are presumed inherent), or from the third reservoir to the fourth reservoir, is negative in the steady state for the dynamic boundary condition with a non-zero bulk flow of objects of interest when the first and second reservoirs, or third and fourth reservoirs, are otherwise isolated from each other and any other reservoirs.   

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Roach (USPN 4,482,365) in view of Lee (US 2016/0158708) and by evidence of Czerwinski (WO 2007/016800) and  Boyd (NPL – document previously cited).
	Regarding claim 23, Roach teaches the apparatus of claim 1.
	Roach does not teach wherein the boundaries of the first channel system comprises a bulk material, and wherein the bulk material of the first channel system comprises carbon nanotubes.  
	Lee teaches a polymer membrane for gas separation or concentration (see Entire Abstract) wherein the bulk material of a first channel system or second channel system comprises carbon nanotubes (carbon nanotubes) (see ¶42).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the filter material of the rotatable barrier filter of Roach with the carbon nanotube material of Lee because said material has the benefit of improving separation performance (Lee, see ¶42).  

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Roach (USPN 4,482,365) in view of Sergi (US 2008/0078289) and by evidence of Czerwinski (WO 2007/016800).
	Regarding claim 38, Roach teaches the system of claim 1. 
	Roach does not teach two or more of the filtering apparatuses.
	In a related field of endeavor, Sergi teaches 	a system and method for removing contaminants (see Entire Abstract) comprising two or more filtering apparatuses (Fig. 1 shows two or more filtering apparatuses A-F (filter banks A-F), wherein the plurality of filters are arranged in series and a plurality of filters arranged in parallel; see ¶67). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter apparatus of Roach by duplicating the filter of Roach such that there are two or more filtering apparatuses as disclosed by Sergi because a plurality of filter systems will provide the benefit of increase level of filtration or extend time between filter changes (Sergi, see ¶99). 
	Regarding claim 39, Roach and Sergi teach the system of claim 38, wherein a first filtering apparatus is diffusively coupled in series with a second filtering apparatus (series) (Sergi, see ¶90).
	Regarding claim 40, Roach and Sergi teach the system of claim 38, wherein a first filtering apparatus is diffusively coupled in parallel with a second filtering apparatus (parallel) (Sergi, see ¶90).

Claims 54 & 55 are rejected under 35 U.S.C. 103 as being unpatentable over Roach (USPN 4,482,365) in view of Dalton (USPN 7,176,427) and by evidence of Czerwinski (WO 2007/016800).
	Regarding claim 54, Roach teaches the apparatus of claim 1.
	Roach does not teach wherein an interaction of objects of interest with the boundary of the first channel system comprises a scattering of objects of interest.  
	In a related field of endeavor, Dalton teaches an electromagnetic susceptor (filter) (see Entire Abstract & C28/L40-45) comprising a scattering of objects of interest (“dielectrics…produce…scattering” and “susceptor was designed to scatter”) (see C3/L57-60 & C7/L18-21). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first channel system of Roach by incorporating the scattering (dielectric susceptor) of Dalton because scattering and other means produce the desired method to treat pollutants for producing clean air (Dalton, see C29/L55-65) which is desirable in Roach for the vortex air cleaner (Roach, see Entire Abstract).
	Regarding claim 55, Roach teaches the apparatus of claim 1.
	Roach does not teach wherein an interaction of objects of interest with the boundary of the first channel system comprises a diffuse reflection.  
	In a related field of endeavor, Dalton teaches an electromagnetic susceptor (filter) (see Entire Abstract & C28/L40-45) comprises a diffuse reflection. (“dielectrics…produce…diffuse reflection”) (see C3/L57-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first channel system of Roach by incorporating the diffuse reflection (dielectric susceptor) of Dalton because diffuse reflection and other means produce the desired method to treat pollutants for producing clean air (Dalton, see C29/L55-65) which is desirable in Roach for the vortex air cleaner (Roach, see Entire Abstract).
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Roach (USPN 4,482,365) in view of Miskiewicz (USPN 3,898,066) and by evidence of Czerwinski (WO 2007/016800).
	Regarding claim 64, Roach teaches the apparatus of claim 1.
	Roach does not teach wherein the first force generating apparatus and the second force generating apparatus are identical.	
	In a related field of endeavor, Miskiewicz teaches an air filter assembly (see Entire Abstract) comprising turbine blades for rotating a filter within a housing (see C4/L45-50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the rotating assembly (motor, rotor and drive arm) of Roach with the turbine blades of Miskiewicz because it is the simple substitution one of known rotating assembly means with another known rotating assembly obviously resulting in rotating a filter within a housing with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Therefore Modified Roach teaches the first and second force generating apparatus are identical since both are turbines. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or e arlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778